Name: Commission Regulation (EEC) No 3836/87 of 21 December 1987 on the natural alcoholic strength by volume of Prosecco di Conegliano Valdobbiadene produced during the 1987/88 wine year and on the total alcoholic strength by volume of the cuvÃ ©es used to produce it
 Type: Regulation
 Subject Matter: Europe;  beverages and sugar
 Date Published: nan

 No L 361 / 12 Official Journal of the European Communities 22. 12. 87 COMMISSION REGULATION (EEC) No 3836/87 of 21 December 1987 on the natural alcoholic strength by volume of Prosecco di Conegliano Valdob ­ biadene produced during the , 1987/88 wine year and on the total alcoholic strength by volume of the cuvÃ ©es used to produce it THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 823/87 of 16 March 1987 laying down special provisions relating to quality wines produced in specified regions ('), and in particular Article 7 (2) and the second subparagraph of Article 8 (6) thereof, Whereas Article 7 (2) of Regulation (EEC) No 823/87 allows for derogations to be granted in regard to the minimum alcoholic strength fixed by the Member States for quality wines psr ; whereas the second subparagraph of Article 8 (5) of the said Regulation specifies that cuvÃ ©es intended for the preparation of certain quality sparkling wines psr, the designation of which refers to a variety of vine, may have a total alcoholic strength by volume below that stipulated ; Whereas the weather in the 1987/88 wine year has been particularly damaging to the Prosecco vine variety in wine-growing zone C II ; whereas as a result the cuvÃ ©es for the production of quality sparkling wines psr made from grapes of this variety do not reach the minimum total alcoholic strength by volume of 9 % specified in the first subparagraph of Article 8 (5) of Regulation (EEC) No 823/87 ; whereas in order to prevent serious losses to the producers in question a lower minimum total alcoholic strength by volume should be fixed for cuvÃ ©es for the wine year in question and the Member State concerned should be allowed to fix for the quality sparkling wines psr produced from them a minimum natural alcoholic strength by volume lower than that laid down in Article 7 (2) of Regulation (EEC) No 823/87 ; Whereas the Management Committee for Wine has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 For production during the 1987/88 wine year :  the minimum natural alcoholic strength by volume of the quality sparkling wine psr 'Prosecco di Conegliano Valdobbiadene', including wine of the sub-designation 'Prosecco di Cartizze', may, by way of derogation from Article 7 (2) of Regulation (EEC) No 823/87 be set by Italy at a level lower than 9,5 % vol but not lower than 8 % vol,  the minimum total alcoholic strength by volume of the cuvÃ ©es for the production of this quality sparkling wine psr is fixed at 8 % vol . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 59 .